Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Angela Alexander, Appellant                           Appeal from the 19th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2015-
 No. 06-17-00182-CR         v.                         511-C1). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Angela Alexander, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 21, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk